Exhibit 10.18

 

SVB FINANCIAL GROUP

 

SENIOR MANAGEMENT

INCENTIVE COMPENSATION PLAN

Effective as of January 1, 2004

Amended as of December 21, 2005

 

1.                                      PURPOSE.

 

The purpose of the SVB Financial Group Senior Management Incentive Compensation
Plan is: (i) to motivate, attract, reward and retain highly qualified executives
who are important to the Company’s success, and (ii) to provide competitive
compensation incentives relating directly to the financial performance and
long-term growth of the Company.

 

2.                                      DEFINITIONS.

 

(a)                                  “Affiliates” means any parent corporation
or subsidiary corporation, whether now or hereafter existing, as those terms are
defined in Sections 424(e) and (f) of the Code, respectively.

 

(b)                                 “Award” means the cash dollar amount of
incentive compensation payable to a Member under the Plan for a Fiscal Year.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Committee” means the Compensation
Committee of the Board, or such other committee of the Board that is designated
by the Board to administer the Plan.

 

(f)                                    “Company” means SVB Financial Group, a
Delaware corporation, and its successors.

 

(g)                                 “Fiscal Year” means the Company’s fiscal
year ending December 31, 2004, and each subsequent fiscal year thereafter.

 

(h)                                 “Guiding Principles” means the fundamental
principles, as may be set by the Company from time to time, to which employees
of the Company strive to adhere in the performance of their job duties.

 

(i)                                     “Member” means a member of the Steering
Committee, who is an officer of the Company subject to the reporting
requirements of Section 16 of the Securities and Exchange Act of 1934, as
amended.

 

(j)                                     “Plan” means the Silicon Valley
Bancshares Incentive Compensation Plan, as amended from time to time.

 

(k)                                  “Plan Pool” means the reserved pool of cash
available for granting Awards for the Fiscal Year under the Plan.

 

(l)                                     “Steering Committee” means the Steering
Committee of the Company.

 

--------------------------------------------------------------------------------


 

3.                                      ADMINISTRATION

 

The Committee shall administer the Plan and shall have full power and authority
to construe, interpret, and administer the Plan. All determinations and
decisions of the Committee shall be final, conclusive and binding upon all
persons.

 

4.                                      ELIGIBILITY

 

Each Member shall be eligible to receive Awards for any Fiscal Year under the
Plan, so long as he or she has been employed at the Company or an Affiliate for
at least three months.

 

5.                                      PLAN POOL; CORPORATE AND INDIVIDUAL
TARGET

 

(a)                                  Plan Pool. All Awards under this Plan shall
be made from the Plan Pool, unless otherwise determined by the Committee. The
size of the Plan Pool for each Fiscal Year shall be determined by the Committee,
based upon the corporate targets and the individual payout targets for such
Fiscal Year as determined pursuant to Section 5(b) below. The Committee may, at
its discretion, also establish a minimum and/or maximum pool size. For
accounting purposes, the Plan Pool shall be accrued on an annual basis or on
such other basis as the Committee deems appropriate.

 

(b)                                 Corporate Targets; Individual Payout
Targets. Within the first four months of the Fiscal Year, the Committee shall
determine the corporate targets on which Awards shall be calculated. The
corporate targets shall be based on one or more indicators of the Company’s
financial performance, such as net income, earnings per share, return on equity,
earnings, gross profit and stock price. Additionally, within the first four
months of the Fiscal Year, the Committee shall determine the individual payout
targets for each Member, based on the extent of achievement of the established
corporate targets (including minimum and maximum payout targets for
underachievement or overachievement). Such individual payout targets shall be
based on the Member’s annual base salary.

 

(c)                                  Change in Business. If, at any time during
the Fiscal Year, the Committee deems a change in the Company’s business,
operations, corporate or capital structure, the manner in which it conducts
business or any other change to be extraordinary and material and determines
that, as a result of such change, the Plan Pool or any corporate target is no
longer appropriate for such Fiscal Year, it may modify such Plan Pool or
corporate target, as it deems appropriate and equitable in its discretion.

 

6.                                      PAYMENT OF AWARDS

 

(a)                                  Determination of Actual Awards. Subject to
the terms and conditions herein, actual Awards to each Member under the Plan for
each Fiscal Year shall be based on: (i) the extent of achievement of the
applicable corporate targets as determined pursuant to Section 5(b) above, and
(ii) the Member’s individual payout targets. All Awards are subject to
adjustment, based on the Committee’s assessment of the Member’s contributions
and performance during the applicable Fiscal Year (including the adherence of
such Member to the Company’s Guiding Principles).

 

As soon as practicable after the Fiscal Year (but before March 15 of such year),
the Committee shall confirm the extent to which the applicable corporate targets
were achieved, along with the amounts of the actual Awards to be paid to each
Member.

 

(b)                                 Payment of Awards. Subject to
Section 6(d) below, Awards under the Plan shall be paid in cash to Members on or
before March 15 following the end of the applicable Fiscal Year. If a Member
under the Plan serves as a member of the Steering Committee for only a portion
of the applicable Fiscal Year, such Member may be entitled to receive a prorated
Award, as determined by the Committee in its sole discretion.

 

--------------------------------------------------------------------------------


 

(c)                                  Discretionary Awards.  Notwithstanding the
foregoing, for any Fiscal Year, the Committee may make such other or additional
Awards to any Member under the Plan as it deems appropriate, so long as the
aggregate Awards made under the Plan do not exceed the maximum Plan Pool (if a
maximum has been established by the Committee).

 

(d)                                 Termination of Employment. A Member shall
have no right to any Award under the Plan for any Fiscal Year if such Member is
not actively employed by the Company or its Affiliates on the date on which
Awards are actually paid for such Fiscal Year, unless otherwise determined by
the Committee. A transfer of employment between the Company and any of its
Affiliates shall not be deemed a termination of employment.

 

6.                                      WITHHOLDING.

 

The Company or any Affiliate shall withhold from the payment of any Award
hereunder any amount required to be withheld for taxes.

 

7.                                      NO RIGHTS TO EMPLOYMENT.

 

Nothing in this Plan shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate any Member’s employment at any time, nor
confer upon any Member any right to continue in the employ of the Company or any
Affiliate.

 

8.                                      NO ASSIGNMENT; CERTAIN RIGHTS OF
MEMBERS.

 

Except as otherwise required by applicable law, any interest, benefit, payment,
claim or right of any participant under the Plan shall not be sold, transferred,
assigned, pledged, encumbered or hypothecated by any Member and shall not be
subject in any manner in to any claims of any creditor of any Member or
beneficiary, and any attempt to take any such action shall be null and void.
During the lifetime of any Member, payment of an Award shall only be made to
such Member. Notwithstanding the foregoing, the Committee may establish such
procedures as it deems necessary for a Member to designate a beneficiary to whom
any amounts would be payable in the event of any Member’s death.

 

To the extent a Member or other person acquires a right to receive payment with
respect to an Award hereunder, such right shall be no greater than the right of
an unsecured general creditor of the Company or any Affiliate. All amounts
payable under the Plan shall be paid from the general assets of the Company and
no special or separate fund or deposit shall be established and no segregation
of assets shall be made to assure payment of such amounts.

 

9.                                      SUSPENSION, REVISION, AMENDMENT OR
TERMINATION OF THE PLAN.

 

The Committee may, from time to time, suspend, revise, amend or terminate the
Plan.

 

10.                               GOVERNING LAW.

 

The Plan shall be governed by the laws of California.

 

****************

 

--------------------------------------------------------------------------------